                            CASE 0:18-cr-00308-PJS-KMM Document 29 Filed 05/18/20 Page 1 of 1

                                        IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF MINNESOTA

                                       ARRAIGNMENT MINUTES(via video conference)
UNITED STATES OF AMERICA,                                                COURT MINUTES - CRIMINAL
                 Plaintiff,                                                 BEFORE: DAVID T. SCHULTZ
 v.                                                                             U.S. Magistrate Judge

Seyed Sajjad Shahidian(1),                                         Case No:          18-cr-308 PJS/KMM
                       Defendant.                                  Date:             May 18, 2020
                                                                   Courthouse:       Minneapolis
                                                                   Courtroom:        9E
                                                                   Time Commenced:    1:28 p.m.
                                                                   Time Concluded:    1:35 p.m.
                                                                   Time in Court:      7 minutes



APPEARANCES:
   Plaintiff: Tim Rank, Assistant U.S. Attorney
   Defendant: Manny Atwal
         X FPD

   Interpreter / Language:                  Ben Taheri/Farsi

Indictment Dated:

          X Reading of Indictment Waived              X Not Guilty Plea Entered


Other Remarks:

   X Defendant consented to appear via video.

   X Counsel to be notified of additional dates by separate Order to be issued.


                                                                                                       s/Janet Midtbo
                                                                                       Signature of Courtroom Deputy




M:\templates\Arraignment Minutes.wpt                                                                      Template Updated 06/2013
